Rao, Judge:
This is an appeal for reappraisement of an importation of 300 cases of champagne which were entered at the port of .Baltimore, Md. Entry was made at the invoice price of $14.67 per ■case, plus an addition of $563.43 to equal the current price for home •consumption or exportation in the country of exportation. The •appraiser found a value of 4,860 francs'per case, net, packed, for the •champagne, and 240 francs per case, net, packed, for the glass bottles containing the liquor.- When converted into American dollars, the ■appraised value was less than the entered, value. As a change in classification resulted from the appraiser’s finding of value, a notice •of appraisement was duly forwarded to the importer who thereupon filed an appeal for reappraisement.
When this case was called for trial, counsel for the Government informed the court that her office had received a communication from ■the plaintiff advising that “we have made a check of our files and do not feel we have any claim pending in this matter, therefore it is not •our intention to make any appearance in Court on the date in question.” Accordingly, and pursuant to rule 5 of the Rules of the United •States Customs Court, the case was submitted.
An examination of the official papers in this case fails to reveal any facts tending to overcome the values found by the appraiser which :are presumptively correct. (28 U. S. C. § 2633.)
I, therefore, find that the values of the merchandise here involved .are as fixed by the appraiser.
Judgment will be entered accordingly.